WRIT OF HABEAS CORPUS
DAUKSCH, Chief Justice.
Upon the Petition for Writ of Habeas Corpus and the Response filed by the Attorney General, it is ordered that the petition is granted and the Honorable Richard B. Keating, Judge of the Ninth Judicial Circuit, is hereby appointed as Commissioner of this court to take such testimony and receive such evidence as is necessary to determine the facts and resolve any factual disputes as may exist pertaining to petitioner’s allegation he was sentenced illegally and is being held illegally. Since petitioner alleges he is now being held illegally, the Commissioner is requested to enter his findings and a recommended remedy within ten (10) days hereof.
PETITION FOR WRIT OF HABEAS CORPUS IS GRANTED.
ORFINGER and COBB, JJ., concur.